This case is before this court on the plaintiffs (city) appeal pursuant to G. L. c. 30A, § 15, from the judgment entered in the Superior Court affirming a decision and order of the Labor Relations Commission (commission) that the city committed an unfair labor practice in that it failed to bargain in good faith with the Worcester Vocational Teachers Association (WVTA) and dismissing the action. There was no error. G. L. c. 30A, § 14(7). The underlying events which precipitated the commission action now challenged were as follows. WVTA filed a petition with the commission to amend its certification to include a librarian position, which had been created subsequent to that certification. There was another bargaining unit, Service Employees International Union Local 495, also certified prior to the creation of the librarian position, to which that position could have been accreted. Pursuant to a regulation promulgated under its statutory authority, the commission, after notice, hearing, and consideration of the two relevant and potentially competing bargaining unit certifications, decided and ordered that "the position of Librarian in the Worcester Vocational School Department be accreted to [WVTA].” These accretion proceedings were made a part of the record of the unfair labor practice proceedings now under review. The city defended against the charge that it failed to bargain in good faith by attacking that accretion decision of the commission. In circumstances such as the present our "inquiry is limited to a determination whether within the record which was before the Commission and which it has sent to the court for review there is 'such evidence as a reasonable mind might accept as adequate to support’ the Commission’s conclusion.” Labor Relations Commn. v. University Hosp. Inc., 359 Mass. 516, 521 (1971). See St. Elizabeth’s Hosp. v. Labor Relations Commn., 2 Mass. App. Ct. 782, 783 (1975). Upon a careful review of the entire record, it is clear that the commission decision was supported by substantial evidence. See G. L. c. 30A, § 1(6).

Judgment affirmed.